*195On Petition for Rehearing.
Watson, C. J.
Appellants, in their petition for a rehearing, insist that the court erred in sustaining the action of the court below in overruling the separate demurrer of each of the appellants to the first and third paragraphs of the complaint, and in holding that instructions five and eleven were harmless.
16. 5. It is contended by appellants that this court erred in holding that it was their duty, as a matter of law, to leave the left side of the highway and turn to the right to avoid a collision. Appellants seem to think that, bebeeause in this particular case they would have had to turn to the right in order to avoid a collision, the law did not require them to turn at all, and that therefore they had a right to run straight ahead, regardless of the position of the pedestrian or the peril to which it might subject him. Were this the law, pedestrians would have no proteetion at all, and would be wholly at the mercy of every traveler in a vehicle. But such is not the law. The rights of pedestrians and drivers of vehicles upon the highway are equal, and drivers are required to exercise such care and prudence as the circumstances demand; care in proportion to the danger or the risks in each case. Hannigan v. Wright (1905), 5 Pennewill (Del.) 537, 63 Atl. 234.
3. The facts, however, that the rights of pedestrians and drivers of vehicles are equal, and that appellants in this action may have had just as much right to travel upon west side of the road as did appellee, cannot be argued against allegations in the complaint charging negligence and failure to use the care that the law requires in the exercise of that right, for although their rights were equal, and each was where he had a right to be, neither could so negligently exercise that right as to injure the other.
Both paragraphs of the complaint aver that appellee was walking toward the south upon the western edge of the road*196way; that appellants were traveling in the opposite direction, toward the plaintiff, upon this same side of the roadway, so that there was but one way appellants could turn to avoid a collision, and that was toward their right. The third paragraph of the complaint alleges that appellants carelessly and negligently failed and neglected so to turn, but ran straight ahead until said automobile struck said plaintiff, knocked him down, dragged him across said highway and ran over him. We believe the absence of care upon the part of appellants is thus sufficiently alleged.
17. Appellants’ contention, that the word "right,” as used in the third paragraph of complaint, renders that paragraph bad, is founded upon the presumption that the plaintiff thereby sought to avail himself of the law of the road as stated in the statute. Their position might be tenable, if it was not shown in the same paragraph that the only direction in which they could have turned was to the right, and if the phrase ‘ ‘ carelessly and negligently failed and neglected to turn said automobile to the right” was not followed, and, we believe, qualified, by the phrase ‘ ‘ and thus pass plaintiff.” Every presumption will be indulged in favor of the ruling of the lower court, when the question of sonstruetion is brought up on appeal. 4 Ency. Pl. and Pr., 757; Evans v. Shafer (3882), 88 Ind. 92.
So far as the evidence is referred to in the original opinion in construing the complaint, it in nowise alters or affects the propositions already laid down.
18. Instruction five does not inform the jury that, as a matter of law, it- was the duty of appellants to turn to the right. The language of the court was that "if these acts were done by the defendants in the manner charged, and said acts were negligent, careless and reckless as charged,” etc. Instruction eleven first calls attention to the law of the road, but we fail to see wherein this is made the basis of any direction to the jury. Nowhere does the court instruct the jury that appellants should have turned *197to the right. We therefore find no merit in appellant’s contentions that the instructions just referred to show the theory of the eomplaint to be different from that set out in the opinion, or that it worked injury to appellants.
Appellants eouteud that the complaint nowhere alleges that the striking of the appellee was caused by carelessness or negligence, but this question was laid at rest in the opinion, and need not he repeated here.
Petition for rehearing overruled.